Title: To Thomas Jefferson from Thomas Tingey, 28 June 1802
From: Tingey, Thomas
To: Jefferson, Thomas


            SirNavy Yard Washington 28th June 1802
            I have the honor to enclose You, a memorandum of the particular dimensions, of the Frigate United States agreably to Your request of this morning.
            Having it in contemplation to cover the Dock with a roof over the Ships—it would be adviseable to take out all the lower masts, before entering it—and for this purpose Sheers should be erected at the Dockhead—by which means the three Masts of each Ship may be taken out, in three hours or less, and with the most perfect safety—An excellent model of such a machine is now in the Navy office, brought from Toulon by Commodore Dale—This particular appendage to the Navy Yard here, is now much wanted: as there is always great risque in Sheers erected on Deck, for the purpose of taking in, and out Masts, of such dimensions as those of our Frigates—
            The waste of time is also great, as is the danger of moving the Sheers on deck, and the labour too operose to be effected with a few people.—I dare affirm that the expence of taking out the Masts, which must necessarily be shifted, of the Ships now here, ere they can proceed to Sea; will by the last mentioned method, far exceed the cost of erecting the Machine I would advise: and which would last many, very many Years.
            It is presumeable the Ships by being thus—and otherwise judiciously lightened, to come into Dock may be brought to 17 feet draft of water, or under. The tight work therefore of the entering bason, need not at the extreme, exceed in height 40 feet. Stopping at this height for the Ground or Solid work, the laves of the Roof need not exceed 15 feet more perpendicular height, to admit Line-of-Battle-Ships, of two-decks.
            The depth of water, at the Bar in the Patowmac, near the mouth of Matawoming Creek (the shoalest I believe in the river) is at high water, common tides 23 ft 6 in to 23 ft 9 in—and I should feel no apprehension of danger, or doubt of success, in the attempt at a favorable time, of conducting any one of our largest Ships up—on a future occasion, without lightening in the smallest degree, in point of expence.
            
              
                
                
                Feet in.
              
              
                Extreme length of the Frigate United States from the ’aft’r-side of the Taffrel-rail, to the extent of the Figure-head
                
                197. 4
              
              
                Extension of the Bowsprit beyond the Figure
                
                  35. 8
              
              
                
                ft
                233.    
              
              
              
              
                
                
                ft. in.
              
              
                Perpendicular height of the Taffrel, above the waters edge
                
                28. 6
              
              
                Present draft of water abaft
                
                 20.   
              
              
                Perpendicular height of the Taffrel, from the tread of the Keel
                }
                 48. 6
              
              
                
                
                ft.  in.
              
              
                Perpendicular height of the Main-masthead, above the waters edge
                
                92.   
              
              
                Ship’s present mean draft of water
                
                 18. 6
              
              
                Extreme height of the surface of the Main-cap above the tread of the Keel a mid-ships
                }
                110.6
              
              
                Extreme breadth of the Ship outside
                
                45.  
              
            
            Ever happy, with energy to execute your commands
            I have the Honor to be with unfeigned respect Sir Your Obedt Servt
            Thos: Tingey
          